DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 7, 10-12 and 15-16 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, Mekad discloses a fabric card, installed in a chassis switch, comprising:
a switch device, comprising a plurality of ports configured to couple to line cards in the chassis switch (Mekad, Fig. 5A [0066]); and
a controller, configured to configure all the ports to be in a forwarding state where packet forwarding is enabled and send a first control packet comprising a first identity , determine the fabric card to be a root fabric card in response to receiving a plurality of second control packets from the line cards through the ports (Mekad, [0055-56]);
the controller is further configured to perform acts comprising:
determining one of the line cards to be a designated line card according to a plurality of second identities in the second control packets (Mekad, Fig. 3) ; and
sending a third control packet through each of the ports, wherein the third control packet comprises information of the designated line card (Mekad, [0003, 54, 56]);
Saquid discloses the determination during a period of time (Saquid [0022]), determine the fabric card to be a backup fabric card in response to not receiving any of the second control packets from the line cards through the ports during the period of time (Saquid [0022]),.
Hu discloses in response to the fabric card being determined to be a root fabric card, only one designated line card among the plurality of line cards and the fabric card being a root fabric card among a plurality of fabric cards in the chassis switch (Hu, [0008]).
Either singularly or in combination, fail to anticipate or render the limitation " sending a third control packet through each of the ports, wherein the third control packet comprises information of the only one designated line card among the plurality of line cards in response to the fabric card being determined to be a backup fabric card, based on the third control packet, configuring the ports coupled to the backup line cards to switch from the forwarding state to a listening state where packet forwarding is disabled, 
As to claim 11, Mekad discloses a line card, installed in a chassis switch, comprising:
a switch device, comprising a plurality of ports configured to couple to fabric cards in the chassis switch (Mekad, Fig. 5A); and
determine whether the line card is a designated line card or a backup line card according to a third control packet received from the root fabric card after sending the second control packet, and in response to the line card being a designated line card, configure all the ports to switch from the listening state to the forwarding state for forwarding the third control packet (Mekad, [0003, 54, 56]).
Saquid discloses configured to configure all the ports to be in a listening state where packet forwarding is disabled and receive a plurality of first control packets from the fabric cards through the ports, determine one of the fabric cards to be a root fabric card according to a plurality of first identities in the first control packets (Saquid, [0035]).
Either singularly or in combination, fail to anticipate or render the limitation "configure one of the ports, which is coupled to the root fabric card, to switch from the listening state to a forwarding state where packet forwarding is enabled to send a second control packet comprising a second identity, while the other ports remaining in the listening state; configure all the ports to switch from the listening state to the forwarding state for forwarding the third control packet in response to the line card being an only designated line card among a plurality of line cards in the chassis switch, or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415